Citation Nr: 0911401	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-24 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for anxiety disorder (also 
claimed as associated with Agent Orange exposure). 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The appellant served on active duty from November 1967 to 
October 1969, during the Vietnam Era.  He served in Vietnam 
for approximately one year, from October 1968 to October 
1969, and was awarded a Republic of Vietnam Campaign Medal, 
Bronze Star, and Army Commendation Medal.  His military 
occupational specialty was that of a light weapons 
infantryman and cook.

This appeal comes before the Board of Veterans' Appeals 
(Board) from October 1996 and April 2004 rating decisions of 
the Department of Veterans Affairs (VA), New Orleans, 
Louisiana, Regional Office (RO), which inter alia denied 
service connection for an anxiety disorder, PTSD, and 
depression, and determined that new and material evidence had 
not been received to reopen the service connection claim for 
anxiety disorder.  The appellant disagreed with such 
decisions.   

The issue of whether new and material evidence has been 
received to reopen a service connection claim for anxiety 
disorder (also claimed as associated with Agent Orange 
exposure) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's service treatment records (STRs) are 
negative for complaints, treatment, and diagnoses of any 
mental condition; and a psychosis was not manifested within 
the first post-service year.   

2.  The medical evidence does not reflect a diagnosis of PTSD 
or depression    




CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).
 
2.  Depression was not incurred in or aggravated in service, 
and a psychosis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the VCAA, the VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by a February 2004 
letter.  This letter fully addressed all three notice 
elements; informed the appellant of what evidence was 
required to substantiate his service connection claims; and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

With respect to the Dingess requirements, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, service personnel records, VA medical records, 
copies of photographs, and statements of the appellant and 
his representative.  The appellant was provided and underwent 
a VA mental disorders examination in October 1996.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002).  If 
a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  

Psychoses may be presumed to have been incurred during active 
military service if they become manifest to a degree of at 
least 10 percent within the first year following active 
service in the case of any veteran who served for 90 day or 
more during a period of war.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Furthermore, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Section 3.304(f) also provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See also 38 U.S.C.A. 
§ 1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997).

A PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorders must conform to the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (American Psychiatric 
Association 4th ed. 1994) (DSM-IV).  In this regard, the 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has taken judicial notice of the 
mental health profession's adoption of the DSM-IV in the May 
1994 first printing and its more liberalizing standards to 
establish a diagnosis of PTSD.  Specifically, the Court took 
notice of the change from an objective "would evoke . . . in 
almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g. 
whether a person's exposure to a traumatic event and response 
involve intense fear, helplessness, or horror).  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 
128, 140-41 (1997).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

PTSD Claim

The appellant is seeking service connection for PTSD in 
connection with stressors experienced during his service in 
Vietnam.

Initially, the Board notes that the appellant's STRs are 
negative for any complaints, diagnoses, or treatment of PTSD.  
There is no reference to any psychiatric complaints.

There is also no evidence of any psychiatric condition, to 
include PTSD, within the first post-service year to gain the 
benefit of presumptive service connection.  See 38 C.F.R. §§ 
3.307, 3.309 (2008).  

In fact, the post-service medical records are negative for 
any diagnosis of PTSD.  In this regard, the appellant 
underwent a VA mental disorders examination in New Orleans on 
August 1996.  During this examination, the appellant 
indicated that "he is currently not in any kind of 
treatment."  See August 1996 VA Mental Disorders Examination 
Report.  In his PTSD claim, the appellant indicated that he 
is being treated at the VA Medical Center (VAMC) in New 
Orleans.  See "Statement in Support of Claim," VA Form 21-
4138, received December 2003.  A search for treatment records 
at the New Orleans VAMC was conducted, and no treatment 
records were found for the appellant.  See January 2004 List 
of Treatment Records, VAMC New Orleans.  

Congress specifically limits entitlement for service 
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for PTSD must be denied.  See 
38 C.F.R. § 3.304(f).

The Board acknowledges the photos of the appellant while 
dressed in combat uniform regarding his service connection 
claim for PTSD.  However, these photos are not probative to 
whether the appellant currently has a clinical diagnosis of 
PTSD.

Since there is no competent evidence of record demonstrating 
a current PTSD disability to meet the threshold question in a 
service connection claim, the claim of service connection for 
PTSD must fail.



Depression Claim

The appellant is also seeking service connection for 
depression which he maintains was incurred as a result of 
service in Vietnam.

Initially, the Board notes that the appellant's STRs are 
negative for any complaints, diagnoses, or treatment of 
depression.  There is no reference to any psychiatric 
complaints.

There is also no evidence of any psychiatric condition, to 
include depression, within the first post-service year to 
gain the benefit of presumptive service connection.  See 38 
C.F.R. §§ 3.307, 3.309 (2008).  

In fact, the post-service medical records are negative for 
any diagnosis of depression.  In this regard, the first 
indication of any psychiatric problem was noted in August 
1996 when the appellant underwent a VA mental disorders 
examination in New Orleans, dated approximately twenty-seven 
years following the appellant's discharge from service.  The 
Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

During the August 1996 examination, he complained of being 
edgy and having trouble sleeping.  He claimed he was treated 
with "nerve medication" from a general practitioner in the 
1970s.  He stated that his stressors in-service were "being 
lonesome and away from home, bombings every night, and losing 
friends."  The August 1996 examiner assessed anxiety 
disorder not otherwise specified, and a Global Assessment of 
Functioning (GAF) score of 70.  No complaints or diagnosis of 
depression was rendered.  See August 1996 VA Mental Disorders 
Examination Report.    

Review of the appellant's initial claim and subsequent 
statements reveals that he did not seek any treatment for his 
claimed psychiatric condition.  See "Veteran's Application 
for Compensation or Pension," VA Form 21-526, received June 
1996.   As noted, during the August 1996 examination, the 
appellant indicated that "he is currently not in any kind of 
treatment."  In his depression claim, the appellant 
indicated that he is being treated at the VA Medical Center 
(VAMC) in New Orleans.  See "Statement in Support of 
Claim," VA Form 21-4138, received December 2003.  A search 
for treatment records at the New Orleans VAMC was conducted, 
and no treatment records were found for the appellant.  See 
January 2004 List of Treatment Records, VAMC New Orleans.  

Congress specifically limits entitlement for service 
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for depression must be denied.  See 
38 C.F.R. § 3.304(f).

Since there is no competent evidence of record demonstrating 
a current psychiatric condition to meet the threshold 
question in a service connection claim, the claim of service 
connection for depression must fail.

Conclusion

The Board acknowledges the appellant's request for a VA 
psychiatric examination to help develop his claim.  See 
"Statement of Accredited Representative in Appealed Case," 
VA Form 646, received April 2007; Informal Hearing 
Presentation, received February 2009.  However, pursuant to 
the VCAA, a medical opinion should be obtained if the 
evidence shows the presence of a current disability, and 
indicates the disability may be associated with service.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4).  As noted, there is no evidence of a current 
PTSD or depression disability.  The duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. § 5103A(a)(2); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).  Hence, the Board finds that a VA 
examination is not warranted.

The Board also finds that the only evidence of claimed PTSD 
and depression disabilities and their relation to service is 
the appellant's own statements.  Although the appellant is 
competent to describe his symptomatology (see Layno, 6 Vet. 
App. at 469), he, as a layperson, is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he has not 
been shown to have the requisite medical expertise.  See, 
e.g., Routen, 10 Vet. App. at 186; Espiritu, 2 Vet. App. at 
494-95.  

The Board concludes that PTSD and depression were not 
incurred in or aggravated by service.  The benefit-of-the-
doubt doctrine has been considered; however, as the 
preponderance of the evidence is against the claims, it is 
inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
see also Gilbert, 1 Vet. App. at 54.        


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for depression is denied. 


REMAND

On review, the Board finds that further development is 
necessary prior to analyzing the appellant's new and material 
evidence claim.  

In December 2003, the appellant submitted a claim seeking to 
reopen a service connection claim for anxiety disorder (also 
claimed as associated with Agent Orange exposure), last 
denied in October 1996, on the basis that there was no 
evidence that an anxiety disorder occurred in service, or was 
aggravated or caused by service, and on the basis that 
anxiety disorder is not a condition that gains presumptive 
service connection due to exposure to herbicides used in 
Vietnam.    

With regard to the new and material evidence claim, the VCAA 
letter sent to the appellant in February 2004 does not comply 
with the requirements under Kent v. Nicholson, 20 Vet. App. 1 
(2006).  This letter did mention the October 1996 denial, but 
it did not specify the basis for the prior denial, nor did it 
describe the specific evidence necessary to substantiate the 
appellant's service connection claim for anxiety disorder.  
66 Fed. Reg. 45620 (August 29, 2001).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that: (1) notifies the 
appellant of the evidence and information 
necessary to reopen service connection 
claims for anxiety disorder; (2) notifies 
the appellant what elements are required 
to establish service connection that were 
found insufficient in the previous 
denial; and (3) notifies the appellant of 
what specific evidence would be required 
to substantiate the elements needed to 
grant the appellant's service connection 
claims (i.e., evidence of current anxiety 
disorder related to service).  The 
notification letter should also provide 
the current definition of "new" and 
"material" evidence, and advise the 
appellant of the evidence and information 
that is necessary to establish 
entitlement to his underlying service 
connection claim.

2.  Upon completion of the above 
requested development and receipt of any 
additional evidence from the appellant, 
the RO should readjudicate the new and 
material issues currently on appeal.  Any 
further development considered necessary 
should be undertaken.  All applicable 
laws and regulations should be 
considered.  If any benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


